Citation Nr: 0117557	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  94-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected hypertension.  

2.  Entitlement to a rating in excess of 10 percent prior to 
July 6, 1993 for service-connected emphysema with status post 
left spontaneous pneumothorax.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1967 to March 
1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 decision by the RO 
which denied increased ratings higher than the 10 percent 
evaluations then assigned for the two service-connected 
disabilities now at issue on appeal.  By rating action in 
April 1994, the RO, in part, determined that emphysema was 
part in parcel of the veteran's service-connected respiratory 
disorder and assigned an increased rating to 60 percent for 
the disability, effective from July 6, 1993.  In July 1997, 
the Board remanded the appeal to the RO for additional 
development.  By rating action in November 1998, the RO 
assigned an increased rating to 100 percent for the service-
connected respiratory disorder, effective from July 6, 1993.  

In June 1999, the Board remanded the appeal to the RO for 
additional development.  At that time, it was noted that 
while the veteran was assigned a total schedular rating for 
his respiratory disorder, it was not made effective from the 
date of claim.  Therefore, the issue of whether the veteran 
was entitled to a rating in excess of 10 percent prior to 
July 6, 1993 remained in appellate status.  Accordingly, the 
issue was recharacterized to reflect the appropriate 
adjudicatory consideration.


FINDING OF FACT

Prior to July 6, 1993, the veteran's service-connected 
emphysema with status post left spontaneous pneumothorax was 
not shown to cause more than mild ventilatory impairment 
and/or more than definite dyspnea on prolonged exertion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to 
July 6, 1993 for service-connected emphysema with status post 
left spontaneous pneumothorax are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.97, 
Part 4, including Diagnostic Code 6603 (as in effect prior to 
October 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA medical records associated with the claims file in April 
1992, show the veteran was treated for post-traumatic stress 
disorder (PTSD), alcohol abuse, and hypertension from April 
1991 to March 1992.  Other than noting a history of 
pneumothorax during service, the medical records do not show 
any specific findings or complaints pertaining to any 
respiratory disorder.  Likewise, the veteran made no mention 
any respiratory problems when hospitalized for alcohol abuse 
and PTSD in June 1992, nor were there any diagnostic or 
clinical findings reported.  The veteran's medications 
included Atrovent and Alupent for wheezing.  

A medical report received in January 1993 shows that the 
veteran was hospitalized in a private facility from May to 
November 1992 for treatment of PTSD.  There was no mention of 
any respiratory problems or treatment during his hospital 
stay.  

On a Report for Medical Examination for Disability Evaluation 
dated in April 1993, the veteran reported that he had a 
chronic lung condition and had chest pain with shortness of 
breath.  The record indicates that the form was sent to the 
veteran to be completed prior to being scheduled for a VA 
examination.  In this case, it appears that an examination 
was conducted in December 1993.  

Social Security medical records received in April 1993, show 
that the veteran was evaluated for disability in March 1993.  
The reports note the veteran's history of spontaneous 
pneumothorax in service and his current complaints of 
coughing and wheezing with shortness of breath on exertion.  
The veteran reported that he took oxygen twice a day 
sometimes and used Atrovent and Alupent inhalers, two puffs, 
four times a day each.  On examination, the veteran's lungs 
were clear to percussion and auscultation.  No other 
pertinent findings were noted and no diagnostic studies were 
undertaken.  No respiratory disorder was included in the 
final diagnoses.  

At a personal hearing at the RO in June 1993, the veteran 
testified that he was on a nebulizer twice a day and using 
inhalers three times a day.  The veteran testified that he 
could walk about 50 to 100 feet and said that he avoided 
using stairs because it caused him to be out of breath after 
walking up a flight of stairs.  

VA medical records associated with the claims file in June 
1993, show treatment primarily for PTSD and substance abuse 
from April 1992 to January 1993.  The records show no 
complaints, treatment, or clinical findings referable to any 
respiratory problems.  

A VA progress note dated July 6, 1993 indicated that 
pulmonary function tests showed moderate to severe 
obstructive pulmonary disease without air trapping.  The 
assessment was asthma.  

By rating action in April 1996, the RO assigned an increased 
rating to 60 percent for the veteran's service-connected 
emphysema with status post left spontaneous pneumothorax, 
effective from July 6, 1993.  The RO determined that the VA 
progress note, accepted as an informal claim, was the 
earliest date from which it could be determined that there 
had been an increase in the veteran's respiratory disorder.  

Additional VA and private medical records, including 
duplicate copies, for the period from 1991 through 1993 
subsequently obtained and associated with the claims file do 
not show any treatment or findings referable to any 
respiratory problems prior to July 6, 1993.  


Increased Rating - In General

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this new statute with regard to the claim for increase for 
the veteran's lung disorder have been complied with to the 
extent necessary during the pendency of the current appeal.  
Specifically, the Board finds that both the veteran and his 
representative were notified during the pendency of this 
appeal of the evidence necessary to substantiate his claim.  
The Statement of the Case and Supplemental Statements of the 
Case provided to both the veteran and his representative 
specifically satisfy the requirement at Section 5103 of the 
new statute in that it clearly notified the interested 
parties of the evidence necessary to substantiate the claim.  
When the veteran testified before the RO in June 1993, he and 
his representative were given notice of the evidence 
necessary to substantiate his claim.  A copy of the hearing 
transcript was associated with the claims folder.  The Board 
remanded the appeal to the RO for additional development, and 
the veteran was afforded an additional period of time to 
submit evidence.  Additionally, the Board finds that the 
duties to assist provided under the new statute at Section 
5103A have also been fulfilled, to the extent necessary, in 
that all pertinent evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  Accordingly, the Board is satisfied 
that the VA has complied with its duty to assist the veteran 
and that no additional development is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) the Court held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Analysis

A formal request for an increased rating was received from 
the veteran in January 1992.  By rating action of June 1992, 
the 10 percent rating in effect for the veteran's lung 
disability was confirmed and continued.  This action was 
appealed.  Subsequently, by rating action of April 1996, the 
RO assigned a 60 percent evaluation, effective from July 6, 
1993.  Thus, the question presented is whether a rating in 
excess of 10 percent is warranted prior to July 6, 1993.  

While the regulations pertaining to respiratory disorders 
were revised effective from October 7, 1996, the question 
presented as to this issue pertains to the veteran's 
disability rating prior to this time.  Thus, only the old 
regulations may be considered.  VAOPGCPREC 3-2000 (April 
2000).  

Under the "old" regulations in effect prior to October 7, 
1996, a single rating will be assigned under the diagnostic 
code which reflects the predominant disability picture with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.96.  Prior to revision of the regulations pertaining to 
respiratory disorders in October 1996, pulmonary emphysema 
was rated under Diagnostic Code (DC) 6603 (1995), which 
provided as follows:  

6603 Emphysema, pulmonary
  Pronounced:  intractable and totally incapacitating; with 
     dyspnea at rest, or marked dyspnea and cyanosis on mild 
     exertion; severity of emphysema confirmed by chest x-
rays 
     and pulmonary function tests......................................................  100
  Severe:  exertional dyspnea sufficient to prevent climbing 
one
     flight of steps or walking one block without stopping; 
ventilatory
     impairment of severe degree confirmed by pulmonary 
function
     tests with marked impairment of health.  .........................................   
60
  Moderate:  with moderate dyspnea occurring after climbing 
one 
     flight of steps or walking more than one block on level 
surface; 
     pulmonary function tests consistent with findings of 
moderate
     emphysema............................................................................   30
  Mild:  with evidence of ventilatory impairment on pulmonary 
     function tests and/or definite dyspnea on prolonged 
exertion...................   10

Another applicable code the veteran may have been rated under 
prior to revision of the rating schedule was spontaneous 
pneumothorax under Diagnostic Code 6814.  Under this code, a 
100 percent rating is assignable for six months after the 
event.  38 C.F.R. Part 4, DC 6814 (as in effect prior to 
October 7, 1996).  Thereafter the residuals are to be rated 
as analogous to bronchial asthma.  The rating criteria in 
effect for bronchial asthma for the time period in question 
as found in 38 C.F.R. Part 4, DC 6602 (as in effect prior to 
October 7, 1996) provided as follows:  

6602  Asthma, bronchial:  
  Pronounced:  asthmatic attacks very frequently with severe
     dyspnea on slight exertion between attacks and with 
marked
     loss of weight or other evidence of severe impairment of 
health................  100
  Severe:  frequent attacks of asthma (one or more attacks 
weekly), 
     marked dyspnea on exertion between attacks with only 
temporary
     relief by medication; more than light manual labor 
precluded...................   60
  Moderate:  asthmatic attacks rather frequent (separated by 
only 
     10-14 day intervals) with moderate dyspnea on exertion
     between attacks.........................................................................   30
  Mild:  paroxysms of asthmatic type breathing (high pitched 
     expiratory wheezing and dyspnea) occurring several times 
a 
     year with no clinical findings between 
attacks.....................................   10
Note:  In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record.  

Finally, in 1978, the veteran's lung condition was rated as 
analogous to serofibrinous pleurisy.  The highest rating 
provided for this condition is 10 percent.  38 C.F.R. Part 4, 
DC 6810.

As noted above, a 30 percent rating is warranted under the 
old rating criteria when pulmonary function tests are 
consistent with findings of moderate impairment or where 
there are symptoms analogous to moderate bronchial asthma.  
In this case, the Board finds that the veteran's emphysema 
with status post left spontaneous pneumothorax prior to July 
6, 1993 was not shown to have increased in severity so as to 
warrant an increased rating to 30 percent.  The records show 
that the veteran received medical treatment on numerous 
occasions from 1991 to 1993, including several 
hospitalizations.  Other than noting the veteran's medical 
history and his complaints of shortness of breath, there were 
no clinical or diagnostic findings to support a rating higher 
than 10 percent prior to July 6, 1993.  There was no 
objective evidence of pulmonary function tests consistent 
with findings of moderate emphysema and no clinical findings 
of moderate dyspnea.  Accordingly, as there is no evidence, 
diagnostic or otherwise, that shows the veteran's emphysema 
caused more than mild ventilatory impairment prior to July 6, 
1993, the Board finds that a rating in excess of 10 percent 
prior to that date is not warranted.  


ORDER

An rating in excess of 10 percent for service-connected 
emphysema with status post left spontaneous pneumothorax 
prior to July 6, 1993 is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal regarding the issue of 
an increased rating for hypertension.  

As noted above, the Board remanded the appeal to the RO in 
June 1999 for additional development to include having the 
veteran examined to determine the severity of his 
hypertension.  While the veteran was afforded a VA heart 
examination in October 1999, the examiner indicated that the 
veteran may have additional heart disease and recommended 
that additional testing be undertaken to include an 
echocardiogram.  A note in the claims file, dated in December 
1999, indicates that the veteran failed to report for a 
scheduled echocardiogram in November 1999.  However, there is 
no record that the veteran was notified to report for the 
examination.  As the claims folder does not contain a notice 
letter of the scheduled examination addressed to the veteran 
at his most recent address of record, it is not clear whether 
he ever received notice to report for the examination.  

Additionally, the Board notes that on a private medical 
report dated in February 1998, the veteran reported that he 
had a heart attack in 1992.  However, there is no reference 
in claims file to any history or treatment for a heart 
condition.  The veteran should be asked to provide 
information regarding any treatment he received for the 
claimed heart attack.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  In this 
regard, the Board is required to discuss its reasons and 
bases for assigning a particular disability rating with 
reference to the criteria contained in the relevant 
diagnostic code or codes.  It is not permitted to discuss 
factors outside the scope of the rating criteria, nor is it 
permitted to speculate on the presence or absence of the 
criteria on the basis of incomplete information.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  Inasmuch as the current 
evidence of record does not provide a clear picture of the 
current severity of the veteran cardiovascular disorder, 
another examination should be scheduled.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  

Lastly, the Board stresses that although the VA has a duty to 
assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Accordingly, 
the claim is REMANDED to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his service-connected 
hypertension since January 1993.  Of 
particular interest are any records for 
treatment of the veteran's reported heart 
attack in 1992.  Based on his response, 
the RO should attempt to obtain copies of 
all such records from the identified 
treatment sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  

3.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the current severity of his service-
connected hypertension.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review, and the examiner should indicate 
whether he or she reviewed the claims 
file.  All indicated tests and studies 
should be accomplished, and the clinical 
findings should be reported in detail.  
The examiner must be provided copies of 
the old and the revised rating criteria 
for Diseases of the Arteries and Veins.  
If any additional heart disease is 
identified, the examiner should diagnosis 
such condition and offer an opinion as to 
whether it is at least as likely as not 
that the identified heart disease is 
proximately due to or the result of or 
being aggravated by the veteran's 
hypertension.  If heart disease 
attributable to the service-connected 
hypertension is present, the examiner 
should review the new and old rating 
criteria for cardiovascular diseases as 
contained in 38 C.F.R. § 4.104 and state 
the examination findings in terms 
consistent with the both rating criteria.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected hypertension, and has 
responded to all questions posed.  In 
addition, the RO should assure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report does not 
include an adequate response to the 
specific questions/opinions requested, 
the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000).  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The merits 
of the claims should be adjudicated based 
on all the evidence of record and all 
governing legal authority, including the 
Veterans Claims Assistance Act of 2000.  
In determining the rating to be assigned 
the veteran's hypertension, the RO's 
consideration should include the 
applicable diagnostic criteria in effect 
at the time of the veteran's claim as 
well as the new diagnostic criteria which 
became effective January 12, 1998.  The 
version of the regulations which are most 
favorable to the veteran must be applied.  
See Karnas v. Derwinski, 1 Vet. App 308 
(1991).  In this regard, it should be 
noted that application of the new 
regulations is not appropriate prior to 
the effective date of the regulation 
change.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  If the veteran fails to 
appear for the cardiovascular 
examination, the letter notifying him of 
the date and place of any examination and 
the address to which the letter was sent 
should be included in the claims folder.  
The Supplemental Statement of the Case 
should also consider the provisions of 
§ 3.655.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


